Citation Nr: 1419744	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-31 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel



INTRODUCTION

The Veteran had active duty service from March 1956 to November 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during active duty service.

2.  The Veteran's current hearing loss disability had its onset during active duty service.

3.  The Veteran's current tinnitus disability had its onset during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The decision below grants entitlement to service connection for hearing loss and tinnitus which is considered a full grant of the benefits sought.  As such, no discussion of Veterans Claims Assistance Act of 2000 (VCAA) is necessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system for purposes of inclusion in 38 C.F.R. § 3.309(a); tinnitus is not. 

A June 2011 VA audiological examination report reflects that the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  38 C.F.R. § 3.385 (2013).  Because the Veteran meets the requirement of having current hearing loss and tinnitus disabilities, the disposition of this case rests upon whether the Veteran's hearing loss and tinnitus is related to military service. 

The Veteran maintains that he experiences bilateral hearing loss and tinnitus resulting from hazardous military noise exposure to specifically include loud jet engine noise from working on an aircraft carrier.  

The Veteran's DD Form-214 shows that he was stationed on the USS LAKE CHAMPLAIN and in August 2010 he recalled that his sleeping bunk was just below the top deck, where he was exposed to loud noise from the jet engines over a period of three years.  The Veteran is competent to contend that he experienced acoustic trauma and hearing loss and tinnitus during military service.  Additionally, his contentions are credible as they are consistent with the circumstances of his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, acoustic trauma and hearing loss and tinnitus in service are conceded.  As an aside, it is also noted that in 1958 the Veteran was hit in the head wherein he experienced slight loss of hearing, worse in the left ear.  Although the reports indicate that his hearing was restored, the occurrence of the in-service event is documented.

The Board also finds that the Veteran is competent and credible to assert that his tinnitus and hearing loss have continued since service.  Regarding tinnitus, as noted, based on the in-service noise exposure, injury to the head, and the Veteran's statements, the onset of in-service tinnitus is conceded.  Additionally, the Veteran is competent to report that he has had tinnitus since service and there is no probative post service evidence to the contrary.  The Veteran's statements are credible, Charles v. Principi, 16 Vet. App. 370 (2002), and are sufficient to establish a nexus to service.  Any doubt in this regard is resolved in the Veteran's favor.

Regarding hearing loss, the Veteran is competent to report that he experienced hearing loss after being exposed to excessive jet engine noise over a period of three years and being hit over the head wherein he temporarily experienced hearing loss.  Additionally, when resolving doubt in the Veteran's favor, the Board finds that his statements of experiencing hearing loss since service are credible.  The VA examination report in 2011 notes that post service, the Veteran was a foreman with General Motors and that he participated in recreational hunting.  However, the report does not suggest that the Veteran was constantly exposed to excessive noise after service or that he experienced any other hearing loss event such as being hit on the head during service.  As such, based on the Veteran's credible assertions, the Veteran's continuity of symptomatology for hearing loss since service is resolved in his favor.

At this time, the Board acknowledges the April 2010 private medical opinion which attributes the Veteran's hearing loss to service.  However, the private medical provider did not provide a rationale to support his opinion.  Therefore, it is of little or no probative value.  Additionally, the June 2011 VA audiologist's opinion is acknowledged.  The audiologist opined that the Veteran's current hearing loss and tinnitus were not related to his military service.  Indeed, the audiologist noted that no military hearing tests were located and that a November 1958 sick call note shows "hit in the head, now has slight hearing loss, worst in the left ear.  Hearing is now restored.  Clinically hears spoken ... without difficulty."  The audiologist also noted that the Veteran's hearing was typical for his age.  However, the audiologist did not address the Veteran's constant exposure to excessive noise from being on an aircraft carrier and hearing noise from jet engines and other events for three years, nor did the audiologist reference the presence or absence of any post service noise exposure.  As such, the June 2011 VA examination opinion is incomplete and of little or no probative value.

Consequently, the only probative and persuasive evidence of record is the Veteran's lay statements regarding the commencement of his hearing loss and tinnitus in service after acoustic trauma from jet engine noise and possibly being hit on the head in 1958.  Under such circumstances, the Board finds that the evidence is at least in equipoise.  Therefore, any benefit of the doubt is granted in the Veteran's favor.  Service connection is warranted for bilateral hearing loss and tinnitus  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


